Title: To James Madison from James Leander Cathcart, 14 January 1808
From: Cathcart, James Leander
To: Madison, James



Sir,
Madeira Jany. 14th. 1808

I have the honour to inform you that on the 24th. Ulto. Sir Samuel Hood with Four Sail of the Line, five Frigates & a number of Transports with General Berresford & four Thousand Troops on board, anchor’d within two Cables length of this City & immediately clapped Springs on their Cables & hoisted out their Batteaux & apparently made every preparation to make a vigorous attack upon the Town in case of resistance.  At half past three P.M. three British Officers landed & went to the Governors Pallace, who called a Council of War & arrangements immediately took place for landing the Troops & putting them in possession of all the Fortifications, which was effected in all that evening in perfect good order & tranquility.  Thus has this valuable Colony fallen a Victim to the Hectors of the Ocean, as Portugal itself to the little petulant Bully of the Continent & the poor Prince Regent has gone with a few Nobles & Priests to his Possessions in the Brazils, not knowing which has done him the greatest injury, his pretended friends or his declared Enemies.  The London of Ninety Guns one of the British Squadron that accompanied him to the Brazil touched here on the 11th. Ulto. & gave us the first information of his having abdicated the Throne of his Ancestors if I may be allow’d the expression & had passed by on the night before on his way to the Cape de Verd Islands where the Squadron is to rendevous.  This intelligence came very opportunely before the arrival of Sir Samuel Hood & has prevented the effusion of blood for the Governor had every thing prepared to resist their landing before the London arrived but the departure of the Prince alter’d his determination.  On the 26th. the Articles of Capitulation were signed & the British Flag was displayed without any parade as a thing of course & a mere trifle in the Scale of National events.
On the 1st. of January 1808 An Oath of Allegiance to his Britannic Majesty was administred to the Council & heads of Departments . Books were opened at the Pallace for subscribers to the said Oath.  On the 2d. the Embargo was taken off which had existed since the arrival of the Squadron & the Governor indicated to me by letter & likewise, by Message that the Trade between the Island & the United States would not be interupted but permitted to flow in its usual Channel; I have likewise to observe that no Vessel is permitted to clear out at this Island from an interdicted Port, nor are Vessels from thence permitted to land their Cargoes.  The Schooner Summer of Boston Capt. Waine, with fish & four Pipes of Brandy from Nantz arrived here a few days ago, but was not permitted to land a single Article, not even sufficient to pay her Port Charges & the Captain was informed that if he was found attempting to enter an interdicted Port he would be captured & condemned.  The Brig Equator, Tulloch of Portsmouth N H was boarded off Lisbon by the Defence of 74, The Lieutenant of which endorsed his Register & inform’d Capt. Tulloch that if he was found attempting any interdicted Port that he would be captured and condemned & that this was the general rule of Conduct which would be observed to all Neutrals by British Vessels of War.
On the 6th. inst. there sailed a Convoy supposed for the West Indies composed of several Transports & Merchantmen & convoy’d by two Sail of the Line & some smaller Vessels of War.  There remains here the Admiral with two sail of the Line & some Frigates, now at Sea upon a Cruize.  Whether they intend to take possession of the Azores immediately or wait orders & a reinforcement from England is not known.  The Garrison of this Island will consist of between 1500 & 2000 Regulars & it is supposed that Sir Saml. Hood will remain upon this Station for some time & will occasionally co-operate with Sir Sydney Smith who blockades Lisbon with a Squadron of Nine Sail of the Line & Frigates.  At Lisbon are six sail of the Line Russians & several sail which the Prince left behind him which have been refitted by the French, but Sir Sydney Smiths Character is too well established in France to make it even probable they will come out to give him battle, unless with a very superior force nor is it very probable when We consider the magnitude of the object that the British has not more than Nine Sail of the Line on that Coast, altho’ only that number are immediately off Lisbon.
On the 7th. inst. an American Vessel from the Streights hove in sight & informed the Officer of the Guard Ship that boarded him, that the Emperor of Morocco has declared War against the United States, and that he touched here merely to land a letter for the Consul.  The officer answered that he could not land any thing previous to his obtaining permission from the Admiral & added that if he would lay off & on untill he went onshore he would inform the Consul.  This the Captain did not think proper to do & immediately bore away, so that I have only this verbal information of the event which must be attributed to the weakness of our Squadron in the Mediterranean & you may depend Sir that We should long ’ere now been at War with Tunis of those Barbarians had not been at War among themselves.
I have nothing farther to communicate at present, A Copy of the Capitulation having already been transmited to the department of State, And continue with the highest respect & esteem Sir Your most obed Servt.

James Leander Cathcart

